DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Killick being used in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2017/0272983 to Oyman (“Oyman”) in view of US PG Pub 2017/0171287 to Famaey (“Famaey”) and US PG Pub 2016/0294909 to Killick (“Killick”).
Regarding claim 1, “A method comprising: determining, by the computing device, the element is one of the plurality of elements and the element is associated with a value in the manifest description presentation, wherein the value indicates the element of the manifest description presentation is part of a group” reads on a method for receiving targeted media content at a user equipment and playing the targeted media content in media content stream for consumption at the UE (¶0018) disclosed by Oyman and represented in Fig. 10.  Oyman further discloses (¶0018, claim 1) that the user equipment receives user service description containing media presentation description information that describes targeted media content such as ads; MPD include a group ID element for the sessions of the targeted media content; the group ID element identifies the targeted media content items, where the client determines to cache certain targeted media content items (e.g., advertisements) based on the group ID elements associated with the targeted media content items; (claim 1) the method decodes, at the UE, a group filter element received from a server, wherein the group filter element includes group information for one or more files or sessions corresponding to targeted media content and media presentation description (MPD) information associated with the files or sessions, wherein each file and session in the group filter element is associated with a group identification (groupID) element.
As to “receiving, by the computing device, second information for second supplement content for the group, wherein the second information for the supplemental content is inserted in the manifest description presentation in place of the plurality of elements” Oyman discloses (¶0019) that the client equipment inserts MPD information for the cached targeted media content items into the MPD information associated with the streaming media content in order to create a merged MPD; the merged MPD can describe the segments to be fetched for both the streaming media content and the targeted media content. The streaming media content and the targeted media content can be received at the UE according to the merged MPD; (claim 1) the method maps, at the UE, targeted media content in a file or session having a groupID element that is a groupID element included in the user profile; and insert, at the UE, MPD information for the mapped targeted media content having the groupID element that is included in the user profile into the MPD information for the streaming media content to generate a unified MPD to enable the UE to playback the mapped targeted media content with the streaming media content.
Oyman meets all the limitations of the claim except “reviewing, by the computing device, the manifest description presentation to determine other elements in the plurality of elements that are associated with the value; sending, by the computing device, a second request to a device to resolve the plurality of elements using information from one of the elements.”  However, Famaey discloses (¶0052, claim1) that the streaming client device requests a plurality of chunks based on the request, where the chunks are defined on the basis of a manifest file comprising chunk identifiers; the client sends said request message (HTTP or WebSocket) to a first network node, wherein said first network node determines a first plurality of chunk identifiers, preferably a first plurality of URLs, associated with said first plurality of chunks on the basis of said one or more first chunk template parameters and a first chunk template, preferably an URL chunk template, comprising one or more chunk template parameters fields.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Oyman’s system by reviewing manifest file to determine a plurality of elements associated with the value and sending a request to resolve the elements using one of the element information as taught by Famaey in order to reduce the total request overhead for streaming content and specifically complex content consisting of a huge number of chunks that need to be requested (Famaey - ¶0011).
Combination of Oyman and Famaey meets all the limitations of the claim except “detecting, by a computing device, that an element in a manifest description presentation for a media presentation being played is being re-resolved when the element is encountered again during playback of the media presentation after previously being resolved during the playback.”  However, Killick discloses (¶0015) that the system generates a playlist (manifest) containing a media content and references to non-entertainment content (ads) and sends it to user device as represented in Fig. 1 (elements 12 R1); (¶0014) when the system detects the content is rewound to a point prior to the point of the ad, the system replaces original ad previously played by inserting another ad in the media content playlist.
As to “wherein the element is previously resolved by sending a first request for supplemental content, in response to sending the first request, receiving first information for a plurality of elements for first supplemental content, wherein the first information is inserted into the manifest description presentation, and playing the first supplemental content as an insertion into the media presentation” Killick discloses (¶0066-¶0069) that based on the received request, the system identifies a non-entertainment playlist comprising a plurality of ads and segments/transmits this playlist comprising the media content and ads to the user device for consumption as represented in Fig. 5 (¶0016, ¶0028, ¶0030-¶0032) while the user is viewing segment from the playlist, when the system detects change, it updates ads in the playlist and provides updated playlist to the user device as represented in Fig. 1 (element 12).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Oyman and Famaey’s systems by detecting an element in a manifest description presentation is being re-determined after previously being determined as taught by Killick in order to update playlist/manifest by sending different replacement ads to the user device which will generate higher revenue from the ads.

Regarding claim 2, “The method of claim 1, wherein: the value is associated with a descriptor, and the descriptor is used to identify the plurality of elements should be resolved as the group” Oyman discloses (¶0018) that the user service description comprising MPD includes a group identification (ID) element for the various files and sessions of the targeted media content; the group ID element can be a descriptor for the various files and sessions of the targeted media content.

Regarding claim 3, “The method of claim 1, wherein: the second request is sent to resolve the plurality of elements when the value associated with the plurality of elements indicates the plurality of elements are part of the group” Oyman discloses (¶0018, claim 1) that the method decode, at the UE, a group filter element received from a server, wherein the group filter element includes group information for one or more files or sessions corresponding to targeted media content and media presentation description (MPD) information associated with the files or sessions, wherein each file and session in the group filter element is associated with a group identification (groupID) element.

Regarding claim 4, “The method of claim 3, wherein the value that is associated with the plurality of elements is equal” Oyman discloses (¶0018, claim 1) that the method decode, at the UE, a group filter element received from a server, wherein the group filter element includes group information for one or more files or sessions corresponding to targeted media content and media presentation description (MPD) information associated with the files or sessions, wherein each file and session in the group filter element is associated with a group identification (groupID) element; (¶0059) the classification and categorization information can include a group ID element or a descriptor that is attached to each advertisement with a certain uniform resource indicator (URI) and a value equaling to the context of the advertisement.

Regarding claim 5, “The method of claim 1, wherein the element is associated with default supplemental content in the manifest description presentation that should be replaced” Oyman discloses (¶0051, claim 26) that the user equipment stores the mapped targeted media content in a cache at the UE; and perform playback of the mapped targeted media content that is stored in the cache at the UE; insertion of pre-cached ads replaced the original ads, and Killick discloses (¶0015) that the system generates a playlist (manifest) containing a media content and references to non-entertainment content (ads) and sends it to user device as represented in Fig. 1 (elements 12 R1); (¶0014) when the system detects the content is rewound to a point prior to the point of the ad, the system replaces original ad previously played by inserting another ad in the media content playlist.

Regarding claim 6, “The method of claim 1, wherein the element is reencountered in the manifest description presentation based on the playback for the media presentation being rewound” Killick discloses (¶0015) that the system generates a playlist (manifest) containing a media content and references to non-entertainment content (ads) and sends it to user device as represented in Fig. 1 (elements 12 R1); (¶0014) when the system detects the content is rewound to a point prior to the point of the ad, the system replaces original ad previously played by inserting another ad in the media content playlist.

Regarding claim 7, “The method of claim 1, wherein the element is associated with a pod, wherein the pod is inserted between two media segments during playback of the media presentation” Oyman discloses (¶0019, ¶0034) that the targeted media content items (ads) are played at predefined placeholders while the streaming media content is being provided; the streaming media content periodically includes an empty 30-second slot in which the targeted media content item is played via the DASH client of the UE as represented in Fig. 1, and Killick discloses (¶0016, ¶0028-¶0029) that the ads are inserted between two segments containing media content as represented in Fig. 1.

Regarding claim 8, “The method of claim 1, wherein the element is associated with a period attribute that defines the element” Oyman discloses (¶0019, ¶0034) that the targeted media content items (ads) are played at predefined placeholders while the streaming media content is being provided; the streaming media content periodically includes an empty 30-second slot in which the targeted media content item is played via the DASH client of the UE as represented in Fig. 1. 

Regarding claim 9, “The method of claim 1, wherein the supplemental content comprises advertisements to be inserted into the media presentation during playback” Oyman discloses (¶0050, ¶0067) that the personalized ads are inserted from a cache into the media content stream; (¶0049) personalized ads can be inserted live to a media content stream.

Regarding claim 10, “The method of claim 1, wherein the information from one of the elements that is used to request the supplemental content is included in each of the plurality of elements” Oyman discloses (¶0018) that the client device listens to a broadcast channel and determines to cache certain targeted media content items (e.g., advertisements) based on the group ID elements associated with the targeted media content items and a user profile associated with the UE; the user profile can include a description of the viewing habits and/or demographical information of a user of the UE; in other words, the user profile can identify types of targeted media content that interest the user of the UE.

Regarding claim 11, “The method of claim 10, wherein sending the second request comprises: sending a single second request with the information from one of the elements; and replacing the plurality of elements in the manifest description presentation with the second information for the supplemental content that is received in response to the single second request” Oyman discloses (¶0019) that the client equipment inserts MPD information for the cached targeted media content items into the MPD information associated with the streaming media content in order to create a merged MPD; the merged MPD can describe the segments to be fetched for both the streaming media content and the targeted media content. The streaming media content and the targeted media content can be received at the UE according to the merged MPD, and Famaey discloses (¶0052, claim1) that the streaming client device requests a plurality of chunks based on the request, where the chunks are defined on the basis of a manifest file comprising chunk identifiers; the client sends said request message (HTTP or WebSocket) to a first network node, wherein said first network node determines a first plurality of chunk identifiers, preferably a first plurality of URLs, associated with said first plurality of chunks on the basis of said one or more first chunk template parameters and a first chunk template, preferably an URL chunk template, comprising one or more chunk template parameters fields.

Regarding claim 12, “The method of claim 1, further comprising: when the value is encountered in the element, performing, reviewing other elements to determine whether the other elements include the value; and including the other elements in the group when the other elements include the value” Oyman discloses (¶0052, ¶0053) that each targeted media content item is associated with a group identification (ID) element and/or a descriptor; the group ID element and/or the descriptor identifies a category associated with the targeted media content item.

Regarding claim 13, “The method of claim 12, wherein the other elements are adjacent to the element in the manifest description presentation” Oyman discloses (¶0018, ¶0052) that each targeted media content item is associated with a group identification (ID) element and/or a descriptor; the group ID element and/or the descriptor identifies a category associated with the targeted media content item.

Regarding claim 14, see rejection similar to claim 1.

Regarding claim 15, see rejection similar to claim 2.

Regarding claim 16, see rejection similar to claim 3.

Regarding claim 17, see rejection similar to claim 5.

Regarding claim 18, see rejection similar to claim 10.

Regarding claim 19, see rejection similar to claim 11.

Regarding claim 20, see rejection similar to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0238950 to Stockhammer
US 2015/0067722 to Bjordammen
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425